Hoyt, J.
(dissenting). — I am unable to agree with the conclusions of the majority of the court as to most of the questions presented by this record; but, ¿s no good purpose would be subserved by an extended discussion of the reasons which control my judgment, I shall content myself with a brief review of two of the many points presented.
First: As to the ruling on defendant’s motion for a continuance. On the 10th day of December, 1889, defendant filed the affidavit of its secretary, substantially as follows :
“Eugene B. Cushing, being first duly sworn, deposes and says that he is the secretary of the defendant corporation, and, as such officer, is familiar with the business of said corporation; that at the time of the bringing of the above entitled action he retained G. Morris Haller to defend said corporation, with the understanding that he was to have the sole and exclusive conduct and management of this suit, and was to prepare all the pleadings, investigate the testimony, and in every way to prepare the defense to said suit; that upon the settlement of the pleadings plaintiff’s counsel objected to the appearance of Mr. Haller in this case on the ground that he had expressed some opinion with relation to some paper or document involved in this suit; that upon a full consultation between Mr. Haller and Judge Burke, his partner, and this affiant, it was decided that there was nothing whatever that could or should in anyway prevent Mr. Haller from continuing in the case for the defense, and he then and there promised this affiant that he would do so; and since that time, to wit, about the 10th of November last, affiant again saw Mr. Haller and told him that if there was any doubt about his being able to try this case to be sure to let affiant know so that he could secure other counsel; and that then and there Mr Haller assured affiant that he need have no anxiety about the matter, for he should attend promptly to the case and in every way care for the interests of the defendant corporation and would duly notify affiant when the case would-' be ready for trial, so as to enable him to have his mony ready and the defendant’s witnesses all p™“ent; *76that relying upon these promises of Mr. Haller, affiant took no further steps in this matter, and that the first notice that this affiant had that the case was ready or would be called for trial at this term of this court was a telegram which he received from Mr. V. A. Marshall on last Thursday night, December 5, 1889, announcing that this case was set for trial and that Mr. Haller was not present; that thereupon affiant telegraphed Mr. Haller to know if he was attending to the case, and received an answer from Judge Thomas Burke, his partner, that he was absent from home and he could not state where he was or when he would return; that thereupon affiant telegraphed Judge Burke that the defendant was taken wholly and completely by surprise and was in no manner prepared for trial, and asked him to telegraph the court at Mt. Vernon explaining the facts, and to ask a continuance until such time as the' defendant could get ready and proceed to trial with safety; that thereafter affiant received a telegram from V. A. Marshall on the night of Saturday, December 7, 1889, saying that the court would not grant a continuance and for affiant to come to Mt. Vernon immediately; that thereupon affiant took the first possible conveyance and arrived at Mt. Vernon Monday afternoon, December 9, 1889, after the trial of this case had commenced; that affiant is credibly informed that G. Morris Haller, aforesaid, started upon a hunting trip about two weeks ago with the avowed intention of returning in a few days, and of being present at this term of the court to attend to such cases as he was counsel in, and affiant is further credibly informed that the friends of Mr. Haller are now greatly alarmed about his safety and express great fears that he may have lost his life, as his long absence and continued silence are so much at variance with his expressed determination to return in a few days. Affiant further states that the defendant has made no preparation whatever for the trial of this cause, having relied wholly upon Mr. Haller to inform it when to take the necessary steps, which information it has never received; and affiant states that to be ■compelled to continue the trial of this cause at the present time would be unjust and oppressive, and work irreparable inju'ry an(l hardships to defendant. Affiant further states *77that defendant should be given a reasonable time in which to acquaint counsel with the facts in this case, which involves a long period of time, to wit, about four years, and the investigation of long and complicated accounts, and involving a very large sum of money, to wit, more than fifteen thousand dollars. And affiant further states that, at the time he retained the said G. Morris Haller, he, the said affiant, made a full, true and complete statement of the facts constituting the defense in this action, and that then and there his said counsel advised him that said defendant corporation had a full and complete defense to said action, all of which said affiant did then and does now verily believe to be true. And affiant states that the defendant has in no manner been negligent in this behalf, but has used every effort and diligence to be prepared for the trial of this case when it should be called for trial.”
This affidavit was corroborated by several other affidavits, and was absolutely uncontradicted, for though in the affidavits filed in opposition to the motion certain statements of said Haller and of his partner were set out, yet there was absolutely no proof that the intentions of said Haller or Burke, as stated by them, had ever been in any way communicated to any of the officers or agents of said defendant. After examining all of the affidavits filed I "have been unable to find that there was any substantial dispute as to the facts stated in the affidavit above set forth. This affidavit was supported by those of all the attorneys of said defendant present at the trial, to the effect that they were not prepared to try the case, and that the rights of the defendant could only be protected by a continuance of the cause. In addition to the above it appeared, before the question of continuance was finally disposed of, that the said Haller had been drowned on or about December 2d. On this showing I think that the motion for continuance should have been granted. The object of the law and of the institution of courts is that there may be a fair trial and a right determination of all alleged causes of action, *78and whenever this court is satisfied that, by the action of the lower court, a party has been deprived of the opportunity to fairly present his cause, it should order a new trial. I think the facts proven upon such motion for continuance show that without it the cause could not be fairly tried, and that therefore there should be a new trial.
Second: As to the rule of damages authorized by the contract as applied to the facts proven upon the trial. The conditions of the contract which bear upon this question are vague and indefinite, and it might well be held thereunder that no breach could be assigned thereon. There was an absolute want of the usual conditions' of exactness and certainty. The agreement simply provided on the one part that supplies should be furnished, and on the other part that they should be accepted and paid for, but as to the amount of such supplies, or the time when or place where they should be thus furnished and accepted, the contract was entirely silent. If these conditions could be enforced at all they must be mutual. Now, suppose the plaintiff had made up his mind not to take the supplies of the defendant, and the defendant had decided to bring an action to compel such taking or to recover damages, could it maintain such action? If it could not, then it must follow that the plaintiff could not successfully allege a breach of such conditions. It is not necessary for the purpose of this discussion that I should come to a conclusion as to the above inquiry, as from my interpretation of the contract the measure of damages adopted by the lower court was wrong, even if the contract was held to be sufficiently certain to support an action for the breach thereof. There-was nothing in the contract or in the proof at the trial to show that any of the supplies contemplated by the contract could not be obtained in the open market, and therefore the general rule as to damages would be the difference between the contract price and the price in the open mar*79ket; and, there being in this ease no contract price other than the market price, there could be no damage.
It is claimed, however, that the contract, when viewed in the light of the circumstances surrounding the parties at the time it was entered into, as disclosed by the proof, shows that the parties clearly contemplated other than the usual responsibility in regard to such furnishing of supplies by the defendant. I am unable to see that this claim has any foundation, as the plain conditions of the contract show that the agreement to furnish and take the supplies in question was mutual, and that the defendant was as much moved to enter into the contract by the agreement of the plaintiff to get his supplies of it as the plaintiff was by its agreement to furnish the same. But if it is conceded that said contract was all that the plaintiff claimed, and that thereunder the defendant became an absolute warrantor that such supplies would be furnished as stated therein, yet the measure of damages adopted seems to me to be wrong. The defendant had no control over the magnitude of the operations of the plaintiff, and had not contracted to supply any particular grade or kind of camp; and the simple fact that the plaintiff had established his enterprise upon a particular scale would no more compel the defendant to supply that particular scale than any other; and if the rule of damages laid down in this case is sustained, the plaintiff could have doubled the amount of his recovery by having instituted his enterprise on a scale as large again as he did. If the defendant was liable for the loss of prospective profits growing out of the reduction of his force from forty to twenty men, he would have been likewise liable if the force had been reduced from eighty to ten men. It seems to me impossible that the parties could have contemplated such a construction of the contract that the damages for a breach thereof could thus be increased or decreased at the will of one party without the act or consent of the other. *80I shall not attempt to review the cases cited by the majority of the court more than to say that I have carefully examined them all, and I do not think any of them sustain the doctrine approved in this case. If the contract as to supplies was enforceable at all, the highest measure of damages that could be sustained, upon any theory of the case, would be the actual loss suffered by reason of a breach thereof; and of this actual loss prospective profits could form no part. Such actual loss would, in ordinary cases, be the difference between what the supplies were to be furnished at and what it cost to procure them elsewhere. But if it appeared that it was known to the parties that it would be impossible for the plaintiff to get the supplies elsewhere by reason of want of money or credit, and in the light of such knowledge the defendant supplied plaintiff and allowed him to incur large expense by way of making roads, etc., in anticipation of getting in logs under the contract, and then, knowing these facts, refused to supply him longer, defendant should, for such refusal, be held liable to plaintiff for the money thus expended by him in the prosecution of the enterprise, less any sums he had received on account thereof. Even if the rule of damages approved by the majority of the court is correct upon the facts found, it could not avail plaintiff, for the reason that the complaint is insufficient to authorize the introduction of proof as to the knowledge of defendant of the condition of plaintiff. In my opinion the judgment should be reversed, and a new trial ordered.